DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to amendments and remarks filed on 16 December 2020. Claims 1-20 are pending in the application; claims 1-3, 5 and 11-14 have been amended.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 16 December 2020 is acknowledged.
Claims 6-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated, “Solution for Key Issue #4: New standard reference point between BM-SC and Content .

Regarding claim 1, D1 discloses a method of service processing, comprising: 
receiving, by a broadcast multimedia service center (BMSC) from a content provider a service request message of a communication device (Figure 6.x.1.1 Content Provider connected to BM-SC via TMB2, BM-SC and UE; pg. 3 disclosing, “TMB2: This is the reference point between the Content Provider and the BM-SC…Content Provider request the activation/deactivation of MBMS bearer”); and 
determining, by the BMSC, a service data transmission mode based on the service request message, wherein the transmission mode to be one of unicast transmission or multicast transmission (pg. 1 and 2 disclosing, “MBMS Service Type 2…BM-SC can perform decision on whether to switch an MBMS user service between broadcast or unicast service.”; pg. 2 disclosing, “MBMS Service Type 2…BM-SC can perform decision on whether to switch an MBMS user service between broadcast or unicast service.”; pg. 3 disclosing, “For MBMS Service Type 2 "Full MBMS service mode", the BM-SC can provide full functionality as defined in TS 23.246, including the decision in BM-SC for an MBMS user service to establish service delivery over an MBMS bearer or tear down service delivery over an already established MBMS bearer to only leave service delivery over unicast.”).
D1 discloses the TMB2 reference point “includes functionality provided by existing MB2” (pg. 2 disclosing, “It is proposed to define a standard interface to apply to TV service, and potentially other services in the future. Figure 6.x.1-1 shows the architecture reference model, including TMB2 reference point between BM-SC and Content Provider for TV service.”; pg. 3 NOTE 1 and Section 6.1.3) and does not expressly disclose the following; however, D2 discloses 
receiving (figure 5.5.1-1, step 8 and corresponding description on page 43), by a BM-SC (BM-SC in figure 5.5.1-1),  a service request message from a service capability exposure function (SCEF) (SCEF in Fig. 5.5.1-1), a service request message (figure 5.5.1-1, step 8 and corresponding description on pg. 43 disclosing step 8 as an “Activate MBMS Bearer Request” according to TS 23.468) carrying identification information of a terminal device (description of step 8 on pg. 43 disclosing the Activate MBMS Bearer Request comprising TMGI and UE in Fig 5.5.1-1) and service requirement information of the terminal device (description of step 8 on pg. 43 disclosing the Activate MBMS Bearer Request comprising QoS and UE in figure 5.5.1-1) and D3 suggests the BMSC determines to establish the MBMS bearer based on the identification information of a terminal device (e.g., TMGI) and service requirement information of the terminal device (Section 5.1.2.3.2 Activate MBMS bearer procedure disclosing step 1 the QoS shall be mapped into appropriate QoS parameters of the MBMS bearer and Step 2, disclosing the BMSC decides to accept or reject the request based on authorization of the use of the TMGI by the requesting device and allocates MBMS resources to support the content delivery of the MBMS bearer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the SCEF of D2 and the associated procedure of D4 in the invention of D1 because the teaching lies in D2 that the SCEF  interacts with the BM-SC via the MB2 reference point (pg. 13, figure 4.4-2) while abstracting the services from the underlying 3GPP network interfaces and protocols and providing a means to securely expose the services and capabilities provided by 3GPP network interfaces while providing policy enforcement (pp 21-22 Section 4.4.8). 

Regarding claim 5, D1 and D2 further suggests the method according to claim 1 further comprising: 
sending, by the BMSC to the SCEF, a service request response message used to establish a user-plane transmission path, wherein the service request response message comprises an IP address and port number information that correspond to the BMSC (D1 Section 6.1.3 disclosing, “defining standard TMB2 reference point between BM-SC and Content Provider, which includes functionality provided by existing MB2”; D2: figure 5.5.1-1 step 10 Activate MBMS Bearer Response and description on pg. 43; See 3GPP TS 23.468 for inherent features of D1 and D2 at: pg. 17, figure 5.1.2.3.2-1 step 3 and Section pg. 14, Section 5.1.1 disclosing the contents of the message in step 10 of D2 comprising “The user plane transport information (e.g. IP address/UDP port) for delivering group communication data flow from the GCS AS to the BM-SC”).

Regarding claims 11 and 15, the claims are directed towards a broadcast multimedia service center (BMSC), comprising: a memory to store instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to perform the methods of claims 1 and 5. It is notoriously well known to implement the functionality of the devices disclosed in the prior art as special purpose computers; therefore, claims 11 and 15 are rejected on the grounds presented above for claims 1 and 5.


Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated, “Solution for Key Issue #4: New standard reference point between BM-SC and Content Provider for TV service”, SA WG2 Meeting #115, 23-27 May 2016, Nanjing, P.R. China, S2-162566, hereafter D1 in view of 3GPP TS 23.682 V 14.0.0 (2016-06), hereafter D2, in view of 3GPP TS 23.468 V 13.3.0 (2015-12), hereafter D4, further in view of Ericsson, “Unicast for enhanced TV”, SA WG2 Meeting #115, 23-27 May 2016, Nanjing, P.R. China, S2-162941, hereafter D3.

Regarding claim 2, D1 in view of D2 and D4 suggests the method according to claim 1 further comprising: 
wherein determining the service data transmission mode comprises: 
determining, by the BMSC, the service data transmission mode based on a correspondence between a service area and a cell identity (D4, Section 5.1.2.3.2 Step 2 disclosing “If the MBMS broadcast area parameter includes a list of cell IDs, the BM-SC may map the cell IDs into MBMS Service Area Identities subject to operator policy. The BM-SC shall then include a list of MBMS Service Area Identities and, if available, the list of cell IDs in the MBMS Session Start message.”) and the identification information of the terminal device, and the service requirement information of the terminal device (D1, D2 and D4 Id.).
D1 does not disclose the following; however, D3 discloses obtaining, by the BMSC, location information of the terminal device; wherein determining the service data transmission mode comprises: 
determining the transmission mode (pg. 4 Section 4.x disclosing, “the management of the content distribution is under MNO’s responsibility and can be achieved as unicast and/or broadcast. This is termed as Managed TV”) based on a correspondence between a service area and a cell identity, and the location information of the terminal device (pp 4-5, Section 4.x disclosing, “UEs support MBMS broadcast reception independently from the MNO unicast subscription. For instance, a UE with a subscription to MNO2 can receive the MBMS broadcast transmission provided by MNO1 (also utilizing radio resources of MNO1). One improvement/enhancement would be for the TV channel provider and /or broadcast network operator to control the distribution of the content either as unicast or broadcast. Assuming a shared MBMS network is operated by one MNO (say MNO1) and other MNOs only operate unicast”; See Figure 4.x-1, “In Figure 4.x-1, UE1 and UE3 are not in the broadcast coverage of MNO1 for the TV service while UE2 is under broadcast coverage of MNO1. UE1 is subscribed to MNO1 and receives TV via the unicast operated by MNO1. UE2 is subscribed to MNO2 broadcast services and receives TV via shared MBMS broadcast operated by MNO1. UE3 is subscribed to MNO2 and receives TV via unicast operated by MNO2”; pg. 5 Scenario 2 disclosing, “the MNO decides, based on popularity, when to use MBMS broadcast and when to use unicast for a given channel. The MNO may, for example, also use MBMS operation on demand (MooD) to perform this optimization”; see also pp 7-8 description of Scenario 2 disclosing the MNO controlling utilizing MOOD (3GPP TS 26.346) and The MNO monitors the TV service consumption per channel in areas and decide to use unicast or MBMS broadcast usage; pg. 1 disclosing, “The 3GPP network shall allow the MNO to provide a TV service in a resource efficient manner over a large area up to the size of a country”).
It would have been obvious to one of ordinary skill in the art to enhance the techniques of D1 with the disclosure of D3 because D3 provides techniques for further enhancing the capabilities of the TV provider or mobile network operator to determine when to provide the service as unicast and when to provide the service by multicast based on identities of terminals and the mobile network operators to which the UE is subscribed. (pg. 2 Discussion).

Regarding claim 3, the prior art further suggests the method according to claim 2, wherein determining the service data transmission mode based on the correspondence between a service area and a cell identity, the identification information of the terminal device, the service requirement information, and the location information of the terminal device comprises: 
determining, by the BMSC, a quantity of terminal devices based on the identification information of the terminal device (D3: pg. 8 disclosing “The MNO monitors the TV service consumption per channel in areas and decide to use unicast or MBMS broadcast usage.”); and 
determining, by the BMSC, the service data transmission mode based on the quantity of terminal devices  (D3: pg. 8 disclosing “The MNO monitors the TV service consumption per channel in areas and decide to use unicast or MBMS broadcast usage.”), the service requirement information of the terminal device (D2: step 8 QoS; D4: Step 1 “The QoS shall be mapped into appropriate QoS parameters of the MBMS bearer”; D3: pg. 1 disclosing, “enhancements for providing guaranteed QoS across large geographical areas”), the location information of the terminal device, and the correspondence (pp 4-5, Section 4.x disclosing, “UEs support MBMS broadcast reception independently from the MNO unicast subscription. For instance, a UE with a subscription to MNO2 can receive the MBMS broadcast transmission provided by MNO1 (also utilizing radio resources of MNO1). One improvement/enhancement would be for the TV channel provider and /or broadcast network operator to control the distribution of the content either as unicast or broadcast. Assuming a shared MBMS network is operated by one MNO (say MNO1) and other MNOs only operate unicast”; See Figure 4.x-1, “In Figure 4.x-1, UE1 and UE3 are not in the broadcast coverage of MNO1 for the TV service while UE2 is under broadcast coverage of MNO1. UE1 is subscribed to MNO1 and receives TV via the unicast operated by MNO1. UE2 is subscribed to MNO2 broadcast services and receives TV via shared MBMS broadcast operated by MNO1. UE3 is subscribed to MNO2 and receives TV via unicast operated by MNO2”; pg. 5 Scenario 2 disclosing, “the MNO decides, based on popularity, when to use MBMS broadcast and when to use unicast for a given channel. The MNO may, for example, also use MBMS operation on demand (MooD) to perform this optimization”; see also pp 7-8 description of Scenario 2 disclosing the MNO controlling utilizing MOOD (3GPP TS 26.346) and The MNO monitors the TV service consumption per channel in areas and decide to use unicast or MBMS broadcast usage.).

Regarding claim 4, D1 in view of D2 discloses the method according to claim 1, but does not disclose the following; however, D3 discloses wherein the service request message comprises transmission mode notification information used to notify the BMSC of the service data transmission mode (pg. 2, Scenario 1 disclosing, “Here, the TV channel provider decides dynamically, when and where to use MBMS Broadcast for service distribution. When the popularity is low, then the TV channel provider terminates shared MBMS and uses OTT TV unicast for the service.”).
It would have been obvious to one of ordinary skill in the art to enhance the techniques of D1 with the disclosure of D3 because D3 provides techniques for further enhancing the capabilities of the TV provider or mobile network operator to determine when to provide the service as unicast and when to provide the service by multicast. (pg. 2 Discussion).

Regarding claims 12-14, the claims are directed towards a broadcast multimedia service center (BMSC), comprising: a memory to store instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to perform the methods of claims 2-4. It is notoriously well known to implement the functionality of the devices disclosed in the prior art as special purpose computers; therefore, claims 12-14 are rejected on the grounds presented above for claims 2-4.

Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive. Applicant appears to argue the combinai0otn of references is improper. Examiner respectfully disagrees. The reference of record D1 indicates the TMB2 interface between the Content Provider and BMSC reuses some part of the MB2 interface functionality and the MB2 interface is disclosed in the reference of record D2 as between the BMSC and the SCEF. As such, applicant’s arguments which appear to modify the teaching of D1 and D2 in light of applicant’s specification cannot be held as persuasive because the suggestion lies in D1 that the TMB2 interface is related to the MB2 interface and it is expressly disclosed in D1 the “BM-SC can perform decision on whether to switch an MBMS user service between broadcast or unicast service; and the decision in BM-SC for an MBMS user service to establish service delivery over an MBMS bearer or tear down service delivery over an already established MBMS bearer to only leave service delivery over unicast.” As such, examiner is not persuaded by applicant’s remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461